Title: Adams’ List of Questions Presented: Suffolk Court of General Sessions, Boston, November 1768
From: Adams, John
To: 


       Town of Brooklyne vs. Town of Roxbury
       A great Number of Questions arise upon this Petition.
       1 st. Whether a Justice of the Peace, can by Law, issue a Warrant for the Removal of a Pauper, from the Town where the Justice is an Inhabitant?
       2. Whether a Warrant from the Select Men or Overseers of the Poor in a Town, to warn Strangers to depart, is good without warning those Strangers particularly?
       3. Whether the Person warned in this Warrant of the Select Men is the Same Person, named in the Return of the Constable, and whether the Person named in the Justices Warrant is not a different Person from that named in the select Mens Warrant, and different also from him named in the Constables Return?
       4. Whether the Justices Warrant, commanding the Constable of Roxbury to deliver the Pauper to the Cons of Brooklyne to receive the Pauper, and deliver him to the Select Men, is good, not being directed to the Constable of Brookline or Select Men of Brookline, or any Body else, but to the Constable of Roxbury?
       5. Whether the Justices Warrant can be good, as it admits that the Pauper had lived Six Years in Roxbury, and only Says under Warning. i.e. when it appears upon the Face of the Warrant, that the Pauper had lived in the Town long enough to gain a Settlement by Law, whether the Particulars of his Warning out should not be set forth, i.e. the Time when, and the Authority by which, he was warnd to depart.
       6. Whether a Warrant of Removal can be good, without setting forth with Certainty, one of these Things, vizt. Either that the Paupers legal settlement was at the Town he is to be removed to, or that he is an Inhabitant of that Town, or the Poor of that Town, or had his last Residence in that Town? Now in this Warrant it is only set forth disjunctively, Either that the said Pauper properly belongs to Brookline, or had his last Residence there.
       7. Whether there is any Authority in Law for a Justice to command a Constable in his Warrant to remove the Goods and Effects of the Pauper?
       8. Whether a Warrant of Removal should by Law be made returnable to the Clerk of the Peace, or the Justice who issued it.
       9. Whether, in the Discussion of this Case, we must not be confined to the Records? Or Whether Roxbury shall be admitted to give any Kind of Evidence in Explanation or Reconciliation of these Records, i.e. these Warrants and Returns? For these Warrants and Returns are all of them Records. Even the Warrant of the Select Men must by Law be returned to the Clerk of the Peace and made a Part of the Records of this Court.
       10. Whether a Justice of the Peace, in granting a Warrant of Removal, is a Judicial or merely a ministerial officer?
       11. Whether a Justices Warrant of Removal ought not to be quashed for Uncertainty when it orders the Removal of a Person and his family, without naming Wife or Children, or when it orders the Removal of a Pauper and his Children or 5 Children, without naming those Children or ascertaining their ages.
       12. Whether the Select Men in their Warrant for Warning, requiring the Constable to warn John Chaddock and Family, Jonathan Smith, Jona. Smith Jnr. and Mrs. Cammell all and every one of the above said Persons, to depart in 14 days, or give security, from all Charge that may arise by means of any or Either of the said Persons, have not renderd their own Warrant void? For by Law, no Person warned out is obliged to give security for 20 other Persons, it is sufficient if he gives security for him self and his own family.
      